Case 18-16907-amc         Doc 261    Filed 03/10/21 Entered 03/10/21 09:33:26        Desc Main
                                    Document      Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                      :
                                             :
    Victor H. Maia                           :      Case No.: 18-16907
                                             :      Chapter 11
          Debtor(s).                         :      Judge Ashely M. Chan
                                             :      ***********************
                                             :
                                             :


   WITHDRAWAL AND ENTRY OF APPEARANCE OF COUNSEL FOR CREDITOR

          Now comes Sarah E. Barngrover, who shall be substituted for Karina Velter as

 counsel of record for creditor Wells Fargo Bank, N.A. ("Creditor"). Karina Velter is no longer

 counsel for Creditor.


 /s/ Karina Velter                               /s/ Sarah E. Barngrover
 Karina Velter (94781)                           Sarah E. Barngrover (323972)
 Manley Deas Kochalski LLC                       Manley Deas Kochalski LLC
 P.O. Box 165028                                 P.O. Box 165028
 Columbus, OH 43216-5028                         Columbus, OH 43216-5028
 Telephone: 614-220-5611                         614-220-5611; Fax: 614-627-8181
 Fax: 614-627-8181                               sebarngrover@manleydeas.com




 19-009456_PS
Case 18-16907-amc       Doc 261     Filed 03/10/21 Entered 03/10/21 09:33:26            Desc Main
                                   Document      Page 2 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                               :
                                      : Case No.: 18-16907
 Victor H. Maia                       : Chapter 11
                                      : Judge Ashely M. Chan
                            Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                      :
 Wells Fargo Bank, N.A.               : Related Document #
                             Movant, :
        vs                            :
                                      :
 Victor H. Maia                       :
 Celeste Maia                         :
                                      :
                                      :
 ***TMTrustee TE***
                              Respondents.

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Withdrawal and Entry of

 Appearance of Counsel for Creditor was served on the parties listed below via e-mail

 notification:

    Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

    Angela Lynn Baglanzis, Attorney for Victor H. Maia, Obermayer Rebmann Maxwell &
    Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
    angela.baglanzis@obermayer.com

    Edmond M. George, Attorney for Victor H. Maia, Obermayer Rebmann Maxwell & Hippel,
    LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
    edmond.george@obermayer.com

 The below listed parties were served via regular U.S. Mail, postage prepaid, on March 10, 2021:

    Victor H. Maia and Celeste Maia, 79 Redwood Drive, Richboro, PA 18954

    Victor H. Maia and Celeste Maia, 79 Redwood Drive, Northampton, PA 18067

    PNC Bank National Association, 2730 Liberty Avenue, Pittsburgh, PA 15222

 The below 20 largest unsecured Creditors were served via regular U.S. Mail, postage prepaid, on

 19-009456_PS
Case 18-16907-amc      Doc 261    Filed 03/10/21 Entered 03/10/21 09:33:26   Desc Main
                                 Document      Page 3 of 4



 March 10, 2021:

 Anthony Patterson
 c/o Howard G. Silverman, Esq.
 2401 Pennsylvania Avenue
 Suite 1-A-5
 Philadelphia, PA 19103Citibank South Dakota / Exxon
 First National Collection Bureau, Inc.
 610 Waltham Way
 Sparks, NV 89434Citibank South Dakota c/o
 Unifund Corp
 c/o Gordon & Weinberg, P.C.
 1001 E. Hector St.
 Conshohocken, PA 19428City of Phila
 c/o Linebarger Googan Blair
 4 Penn Center
 1600 JFk Blvd., Suite 910
 Philadelphia, PA 19103City of Phila Water Revenue Bureau
 PO Box 41496
 Philadelphia, PA 19101City of Phila, Dept of Revenue
 BIR/NPT
 PO Box 1630
 Philadelphia, PA 19105City of Philadelphia
 c/o Goehring Rutter & Boehm
 1425 Spruce Street, Suite 100
 Philadelphia, PA 19102City of Philadelphia L&I
 Philadelphia Municipal Court
 34 S. 11th Street
 Philadelphia, PA 19107Diana Wilson & Maurice Butts
 c/o Neil R. Gelb, Esq.
 1518 Walnut Street
 Suite 200
 Philadelphia, PA 19102Discover Card
 c/o Pressler, Felt & Warshaw, LLP
 7 Entin Road
 Parsippany, NJ 07054GH Harris Assoc. Inc.
 PO Box 216
 Dallas, PA 18612Marshall Dennehey Warner Coleman, et al
 2000 Market Street
 Philadelphia, PA 19103PA Dept of Revenue
 c/oLinebarger Goggan Blair & Sampson, LP
 PO Box 90128
 Harrisburg, PA 17109PNC Bank
 2730 Liberty Avenue
 Pittsburgh, PA 15222Wells Fargo

 19-009456_PS
Case 18-16907-amc     Doc 261    Filed 03/10/21 Entered 03/10/21 09:33:26         Desc Main
                                Document      Page 4 of 4



 PO Box 10335
 Des Moines, IA 50303Willie Nobles
 C/O Steven E. McConnell, Esq.
 The Killino Firm, P.C.
 1835 Market Street, Suite 2820
 Philadelphia, PA 19103
   DATE: March 10, 2021
                                              /s/ Sarah E. Barngrover
                                              Sarah E. Barngrover, Esquire (323972)
                                              Adam B. Hall (323867)
                                              Manley Deas Kochalski LLC
                                              P.O. Box 165028
                                              Columbus, OH 43216-5028
                                              Telephone: 614-220-5611
                                              Fax: 614-627-8181
                                              Attorneys for Creditor
                                              The case attorney for this file is Sarah E.
                                              Barngrover.
                                              Contact email is
                                              sebarngrover@manleydeas.com




 19-009456_PS
